FILED
                           NOT FOR PUBLICATION                              DEC 21 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-10034

              Plaintiff-Appellee,                D.C. No. 4:15-cr-00790-CKJ

 v.                                              MEMORANDUM*

MARTIN CELESTINO MORALES-
GUMECINDO, a.k.a. Martin Celestino-
Gomesindo, a.k.a. Martin Celestino
Gomesindo Morales, a.k.a. Martin
Morales-Gumecindo,

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Martin Celestino Morales-Gumecindo appeals from the district court’s

judgment and challenges the 41-month sentence imposed following his guilty-plea

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conviction for reentry of a removed alien, in violation of 8 U.S.C. § 1326. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Morales-Gumecindo contends that the district court procedurally erred by

failing to consider the proposed amendments to U.S.S.G. § 2L1.2 at sentencing.

This claim fails. See United States v. Ruiz-Apolonio, 657 F.3d 907, 917 (9th Cir.

2011) ([“W]here an amendment has been promulgated but has not yet been

adopted, district courts are not required to consider that amendment in the § 3553

analysis . . .”).

       Morales-Gumecindo next argues that his sentence is substantively

unreasonable. He contends that the 16-level enhancement he received for his prior

offense resulted in a Guidelines range that was unreasonable. The court did not

abuse its discretion in sentencing Morales-Gumecindo. See Gall v. United States,

552 U.S. 38, 51 (2007). The within-Guidelines sentence is substantively

reasonable in light of the section 3553(a) sentencing factors and the totality of the

circumstances, including Morales-Gumecindo’s criminal history. See Gall, 552
U.S. at 51.

       AFFIRMED.




                                           2                                    16-10034